NetREIT, Inc. 10-Q EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 Each of the undersigned hereby certifies, pursuant to 18 U.S.C. Section 1350, in their capacities as CEO, CFO and Principal Financial and Accounting Officer, respectively, of NetREIT, Inc. (the “Company”) that, to the best of his knowledge: (i) the Quarterly Report for the quarter ended March 31, 2012 of the Company on Form 10-Q (the “Report”) fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934, as amended; and (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and the results of operations of the Company. Date: May 10, 2012 By: /s/ Jack K. Heilbron Jack K. Heilbron, Chief Executive Officer Date: May 10, 2012 By: /s/ Kenneth W. Elsberry Kenneth W. Elsberry, Chief Financial Officer Date: May 10, 2012 By: /s/ J. Bradford Hanson J. Bradford Hanson Principal Financial and Accounting Officer A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to NetREIT, Inc. and will be retained by NetREIT, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
